Citation Nr: 1453438	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to June 1972.  He died in February 2011.  The appellant is the Veteran's brother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his September 2012 VA Form 9, the appellant requested to appear at a personal hearing before a Veterans Law Judge.  In October 2012, the appellant withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits. 

2.  The Veteran died in February 2011 from head and neck cancer with chronic obstructive pulmonary disorder (COPD) listed as a significant condition contributing to death.  Service connection for these disabilities had not been established or claimed.

3.  The appellant's timely claim for burial allowance was received in June 2011. 

4.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met. 38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2014) impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim, at this juncture.

II. Analysis

The basic facts in this case are not in dispute.  The Veteran died in February 2011.  His death certificate lists the immediate cause of death as head and neck cancer.  COPD was listed as a significant condition contributing to death.  The informant is listed as the Veteran's brother, who is the appellant in this case.  The Veteran's marital status is listed as "divorced" on the death certificate.

The term "burial benefits" means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of a veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601.

In the instant case, the record discloses that the Veteran died at home in February 2011.  The Veteran was not service connected for any disability at the time of his death and his death is not service connected.  The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.

If a veteran's death is not service-connected, as is the case here, entitlement to a burial allowance is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The Veteran was not in receipt of compensation at the time of his death.  The record does not show, nor does the appellant contend, that the Veteran had any claims for VA benefits pending when he died.  The Veteran was not discharged from active duty for a disability incurred in the line of duty.  The Board observes that the Veteran was discharged because of not meeting medical fitness standards at the time of his induction.  See the Veteran's DD-214 & his service personnel records.  The May 1972 medical board proceedings specifically determined that the Veteran's pre-existing respiratory disorder was not aggravated during his military service.  There is no "hypothetical" entitlement written into the governing law.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Accordingly, a burial allowance under section (b) may not be granted.

Additionally, 38 C.F.R. § 3.1600(c) states that if a person dies from nonservice-connected causes while properly hospitalized by VA, there is a payable allowance.  Here, however, the certified death certificate shows that the Veteran died at home.  Therefore, burial allowance under section (c) is not warranted.

The appellant has asserted that the Veteran's respiratory condition, which pre-existed his military service, was aggravated thereby.  See the appellant's VA Form 9 dated August 2012.  To the extent that the appellant is raising a claim of entitlement to service connection for the cause of the Veteran's death, the Board notes that, as mentioned above, the appellant has identified himself as the Veteran's brother.  However, benefits based upon a finding of service connection for the cause of the Veteran's death are payable only to the Veteran's surviving spouse, children or parents only. 38 U.S.C.A. § 1310(a); 38 C.F.R. §§ 3.50, 3.57, 3.59.  The appellant has not claimed, nor does the record indicate, that he is the Veteran's spouse, parent, or child, or that he is pursuing benefits on behalf of the Veteran's spouse, parent or child.  As such, he is not an eligible claimant for benefits based on a finding of service connection for the cause of the Veteran's death, as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board sympathizes with the appellant for his loss.  However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


